           Case 5:11-cr-00516-XR Document 51 Filed 03/24/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


UNITED STATES OF AMERICA,                     '
                                              '
                       Plaintiff,             '
                                              '
v.                                            '       CRIMINAL NO. SA-11-CR-516-XR
                                              '
MEHRDAD ANSARI, (3),                          '
                                              '
                       Defendant.             '


                  GOVERNMENT=S EXPERT WITNESS NOTIFICATION

       COMES NOW, the United States of America, by and through its undersigned counsel,

Mark T. Roomberg, Assistant United States Attorney, and hereby files its Expert Witness

Notification, and states:

       Pursuant to Federal Rule of Evidence 702, 703, 704, and 705, and Federal Rule of

Criminal Procedure 16, the United States hereby gives notice that it intends to call the following

witness:

       Oscar R. Hernandez, an expert on the intelligence analysis, hardware design, and testing

of Weapons of Mass Destruction and complex radio frequency equipment, and current employee

of Sandia National Laboratory, will testify as to his assessment of the usage of the parts the

Defendants obtained and attempted to obtain for shipment to Iran. In summary, Mr. Hernandez

will testify that from his review of many of the 105,992 parts involving 1,261 transactions parts

the defendants obtained or attempted to obtain from companies worldwide, including the 599

transactions defendants conducted with 63 different United States, to be shipped by the


                                                  1
          Case 5:11-cr-00516-XR Document 51 Filed 03/24/20 Page 2 of 3




Defendants to Iran, that these parts had dual-use military and civilian capability and could be

used in such systems as: nuclear weapons, missile guidance and development, secure tactical

radio communications, offensive electronic warfare, military electronic countermeasures (radio

jamming), and radar warning and surveillance systems

       Mr. Hernandez=s credentials and report are more fully set forth in the attached documents.

       The United States requests that the defendants provide the government with reciprocal

discovery, including expert witness testimony, as provided by Federal Rules of Evidence 702,

703, 705, Federal Rule of Criminal Procedure 16, and the Court=s Standing Discovery Order.

                                                     Respectfully submitted,

                                                     JOHN F. BASH
                                                     United States Attorney


                                             By:       /s/
                                                     MARK T. ROOMBERG
                                                     Assistant United States Attorney
                                                     State Bar No. 24062266
                                                     601 N.W. Loop 410, Suite 600
                                                     San Antonio, Texas 78216
                                                     Tel: (210) 384-7150




                                                 2
          Case 5:11-cr-00516-XR Document 51 Filed 03/24/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

        I hereby certify that on the 24th day March, a true and correct copy of the foregoing
instrument was electronically filed with the Clerk of the Court using the CM/ECF System which
will transmit notification of such filing to the following CM/ECF participant:

       Scott McCrum, Esquire


                                                  /s/
                                                  MARK T. ROOMBERG




                                             3
